      Case 5:17-cv-00510-FB-ESC Document 77 Filed 08/01/19 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

 NEIL GILMOUR, III, TRUSTEE FOR            §
 THE GRANTOR TRUSTS OF                     §
 VICTORY PARENT COMPANY, LLC,              §
 VICTORY MEDICAL CENTER CRAIG              §
 RANCH, LP, VICTORY MEDICAL                §
 CENTER LANDMARK, LP, VICTORY              §
 MEDICAL CENTER MID-CITIES, LP,            §
 VICTORY MEDICAL CENTER PLANO,             §
 LP, VICTORY MEDICAL CENTER                §
 SOUTHCROSS, LP, VICTORY                   §
 SURGICAL HOSPITAL EAST                    §
 HOUSTON, LP, AND VICTORY                  §   CIVIL ACTION NO. 5:17-cv-00510-FB
 MEDICAL CENTER BEAUMONT, LP,              §
                                           §
       Plaintiffs,                         §
                                           §
 v.                                        §
                                           §
 AETNA HEALTH INC., AETNA                  §
 HEALTH INSURANCE COMPANY,                 §
 AND AETNA LIFE INSURANCE                  §
 COMPANY,                                  §
                                           §
       Defendants.                         §


                DEFENDANTS’ MOTION FOR SANCTIONS
         FOR FAILURE TO PRODUCE A WITNESS FOR DEPOSITION


      Defendants Aetna Health Inc., Aetna Health Insurance Company, and Aetna Life

Insurance Company (collectively, “Aetna”) file this Motion for Sanctions for Failure to

Produce a Witness for Deposition against Plaintiffs Neil Gilmour, III, Trustee for the

Grantor Trusts of Victory Parent Company, LLC, Victory Medical Center Craig Ranch,

LP, Victory Medical Center Landmark, LP, Victory Medical Center Mid-Cities, LP,

Victory Medical Center Plano, LP, Victory Medical Center Southcross, LP, Victory
        Case 5:17-cv-00510-FB-ESC Document 77 Filed 08/01/19 Page 2 of 14




Surgical Hospital East Houston, LP, and Victory Medical Center Beaumont, LP

(collectively, “Victory”). For the reasons set forth below, this Court should award Aetna

its reasonable costs and fees associated with Plaintiffs’ discovery abuse.

                                             I.     INTRODUCTION

         Following Chapter 11 bankruptcy proceedings, Victory’s Bankruptcy Trustee filed

this suit to recover purported “accounts receivables” on healthcare claims submitted by

Victory, and Aetna countersued Victory for damages for healthcare fraud. Prior to the

bankruptcy, Shannon Osteen was Victory’s Vice-President of Finance (and former CFO of

Victory Parent), and has been identified as a person with knowledge of facts relevant to

Aetna’s fraud allegations. Per an agreement with Plaintiffs, Aetna noticed Mr. Osteen’s

deposition for 10:00 a.m. on July 18, 2019, at the offices of Plaintiffs’ counsel, Thompson

& Knight. At the scheduled time and place, however, Plaintiffs’ counsel indicated that Mr.

Osteen was present but Plaintiffs would not produce him to testify on that date because of

a “conflict” related to the Trust. Notably, separate (criminal) counsel for Robert Helms—

Victory’s former CEO and controlling secured creditor1—attempted to attend the

deposition, which apparently contributed to this “conflict.”2

         Regardless of the cause, Aetna incurred fees and costs for this properly noticed


    1
         Helms’s company, Helms-Patel, LLC, is the Collection Agent under the Bankruptcy Plan, tasked with
collecting the receivables of each of the Debtor-Plaintiffs, and gets compensated based on the collections. Helms’s
other company, HPRH Investments, LLC, has a secured claim in the amount up to $2.3 million, and Helms,
individually, has an unsecured Class 6 Claim in the amount of $8 million. See Civ A. No. 15-42373-rfn11, Amended
Disclosure Statement, Dkt. No. 777, at pp. 10, 15, 18, 21-22, & 31-41.
    2
         The issue of whether or not Mr. Helms’s personal counsel may attend the depositions of deponents that he
does not represent is a separate issue, but Aetna intends to seek relief from the Court regarding that issue in a separate
motion for protective order.


                                                           -2-

011168.0268748 HOU 3955875v3
         Case 5:17-cv-00510-FB-ESC Document 77 Filed 08/01/19 Page 3 of 14




deposition, where Plaintiffs, without warning, refused to produce their witness. Aetna will

subpoena Mr. Osteen to appear at a future date if necessary, but for the reasons set forth

below, this Court should award Aetna its reasonable costs and fees incurred for the

scheduled deposition and events that ensued at that time, as well as for this motion.

                                        II.     BACKGROUND

A.       Aetna Has Been Pursuing Evidence Regarding Victory’s Healthcare Fraud

         Aetna’s contentions regarding Victory’s fraudulent insurance scheme include

allegations that Victory made lucrative kickback payments to physicians for performing

elective procedures at Victory’s pricey out-of-network facilities.3 There is evidence that

the kickbacks were funneled through “marketing companies” and “implant companies” in

an effort to make them look legitimate. Several Victory witnesses presumably have

knowledge of the purpose of the (very) large sums of money that Victory paid to marketing

and implant companies, but none, so far, will answers those questions.

         For example, Victory’s former Comptroller and Rule 30(b)(6) corporate

representative on Victory’s operational costs (Randy Gabriel) claimed not to know

anything about the purpose of tens of millions of dollars in payments to “related”

marketing and implant companies reflected in Victory’s financial documents.

Interestingly, Mr. Gabriel is currently employed by Robert Helms for the sole purpose of

supporting Victory’s post-bankruptcy litigation, yet he claimed to know nothing about

Victory’s implant or marketing costs, or distribution payments made to physicians.



     3
         See, e.g., Docket No. 34 at ¶¶ 8‒11.


                                                  -3-

011168.0268748 HOU 3955875v3
        Case 5:17-cv-00510-FB-ESC Document 77 Filed 08/01/19 Page 4 of 14




Furthermore, Victory refused to produce a corporate representative on its relationships with

and payments to physicians until the hearing on Aetna’s Motion to Depose Andrew

Hillman in Prison on May 11, 2019 (but they still have not actually done so).

         Meanwhile, on July 11, 2019, Aetna deposed Mr. Hillman, who was Victory’s

former investor, business developer, and physician recruiter. Mr. Hillman previously

testified in a criminal trial in early March regarding operations at Victory, including how

the physician kickbacks were funneled through marketing and implant companies owned

by physicians (but that were not set up to look that way), and that Mr. Helms, the driving

force behind this litigation, was personally involved. He also testified that Victory lured

patients to its pricey facilities by promising not to collect patient co-insurance or deductible

responsibility. When asked those same questions by Aetna in his deposition, Mr. Hillman

refused to answer based on a claimed Fifth Amendment privilege (which Aetna will

address separately).

         Now, when Aetna was about to depose Shannon Osteen, whom Victory self-

identified as a person having knowledge of its marketing and implant payments, Mr.

Helms’s criminal lawyer shows up and effectively causes the Plaintiffs to refuse to produce

Mr. Osteen. This material witness is being withheld without justification.

B.       Shannon Osteen Has Information Relevant To Aetna’s Allegations of Fraud

         Based on information produced by Victory, Mr. Osteen was Victory’s Vice-

President of Finance and, at certain times, the CFO for Victory Parent Company. Indeed,




                                              -4-

011168.0268748 HOU 3955875v3
         Case 5:17-cv-00510-FB-ESC Document 77 Filed 08/01/19 Page 5 of 14




Mr. Osteen “manage[d] the accounting operations of the company,”4 including:

              Creating the list of physician-owners and their distribution amounts;5

              Handling payments involved in Victory’s marketing agreements;6 and

              Approving implant payments to the implant companies.7

This information is highly relevant to Aetna’s claims against Plaintiffs, and as such, Aetna

requested to depose Mr. Osteen.

         Additionally, on May 31, 2019, Victory identified Mr. Osteen as an “individual

likely to have discoverable information . . . that [Victory] may use to support its claims or

defenses[.]”8 Specifically, Victory disclosed that Mr. Osteen “has knowledge regarding

Victory’s billing records (i.e., itemized statements, UB04s), corporate structure, operations

(i.e., operating agreements, investor information and distributions, etc.), and accounts

receivable.” Id. at p. 4. The address and telephone number provided to contact Mr. Osteen

was the address and telephone number of Victory’s counsel. Id.

C.       Plaintiffs Agreed To Present Mr. Osteen For Deposition On July 18, 2019

         On April 24, 2019, counsel for Aetna wrote Plaintiffs’ counsel asking to depose Mr.

Osteen. See Ex. 1 (April 24, 2019 letter). Plaintiffs agreed, and on June 19, 2019, counsel



     4
        See V0094287. Aetna references documents produced by Victory and testimony given by Victory’s
corporate representative, Randy Gabriel, for this background information. Given Victory’s confidentiality
designations and in the interest of efficiency, Aetna is not attaching those references.
     5
         Feb. 28, 2019 Dep. Tr. of Randy Gabriel (“Gabriel Transcript”), at 89:18-95:08.
     6
         See V0090808.
     7
         See Gabriel Transcript, at 117:06-22.
     8
         See Ex. 2 (Victory’s First Amended Initial Disclosures).


                                                    -5-

011168.0268748 HOU 3955875v3
        Case 5:17-cv-00510-FB-ESC Document 77 Filed 08/01/19 Page 6 of 14




for the parties confirmed in writing that Plaintiffs would present Mr. Osteen for deposition

at Thompson & Knight’s Houston office on July 19, 2019. Aetna served a notice of

deposition of Shannon Osteen on Victory’s counsel.

         On June 25, Plaintiffs’ counsel advised that Mr. Osteen was no longer available for

deposition on July 19, but that he would be available on July 18. Aetna’s counsel arranged

to make that date work, and served Aetna’s Amended Notice of Deposition for July 18 at

10:00 a.m. See Ex. 3-A (Amended Notice of Deposition of Shannon Osteen). There were

no communications from Plaintiffs’ counsel (or anyone acting on behalf of Mr. Helms)

regarding who would be attending Mr. Osteen’s deposition. Nor was there any indication

of any potential conflict that may impede the deposition.

D.       Plaintiffs Refused To Produce Mr. Osteen For His Deposition As Agreed

         On July 18, 2019, in accordance with the Amended Notice of Deposition, Aetna’s

counsel, Katherine Strahan, went to Thompson & Knight’s offices to take the deposition

of Shannon Osteen. Ex. 4 (Aff. of M. Katherine Strahan). When Ms. Strahan arrived at the

conference room where the deposition was to occur, the court reporter and videographer

were present, and an attorney named Michael Wynne was also present. The witness was

not present in the conference room. Id.

         Mr. Wynne originally identified himself to Ms. Strahan as representing Mr. Helms’s

“financial interests” and as a “bankruptcy creditor.” Mr. Wynne is a criminal attorney,

and, apparently, Plaintiffs agreed to allow him to attend the deposition without notice to

Aetna. Mr. Wynne’s client--Mr. Helms--is not a party to this case, but he is a witness that



                                             -6-

011168.0268748 HOU 3955875v3
        Case 5:17-cv-00510-FB-ESC Document 77 Filed 08/01/19 Page 7 of 14




Aetna also seeks to depose.9 Ms. Strahan advised Plaintiffs’ counsel and Mr. Wynne that

Aetna objected to Mr. Wynne’s attendance at this deposition because Mr. Wynne did not

represent any party or the witness (Mr. Osteen). Additionally, there is a protective order

that governs most of the information produced by the parties.

         In response, Mr. Wynne demanded that he either be allowed to attend or he (on

behalf of Mr. Helms) would “shut down” the deposition. Ex. 4 (Aff. of M. Katherine

Strahan) When Aetna continued to object, Mr. Wynne left the room, with threats that Mr.

Helms would fire Plaintiffs’ counsel (who had been hired by the Plaintiff Neil Gilmour,

the Bankruptcy Trustee).

         Meanwhile, Plaintiffs’ counsel advised Ms. Strahan that they needed to confer with

their client before confirming whether the deposition would go forward. Despite the fact

that the deposition was set to begin at 10:00 a.m. CST, Ms. Strahan agreed to give

Plaintiffs’ counsel some time to confer before taking a certificate of non-appearance, in the

event the deposition still could go forward. Ex. 4 (Aff. of M. Katherine Strahan). After

several attempts to proceed, it was just before 11:30 a.m. when Plaintiffs’ counsel advised

that Plaintiffs would not present Mr. Osteen on that date.

         At 11:31 a.m., the parties went on the record, whereby Plaintiffs’ counsel stated that



    9
         After several attempts to schedule Mr. Helms’s deposition for an agreed-up on date, Aetna noticed it for
August 7, 2019. Under the current circumstances, Aetna also attempted to serve Mr. Helms with a subpoena under
Rule 45 out of an abundance of caution. Mr. Helms attempted to evade personal service through his neighborhood
security guards and through his “in-house” lawyer (Korri Bryant) at his place of business, who said the subpoena
should be left with her. Helms’s criminal attorney then filed a motion to quash the deposition in the Southern District
of Texas, on purported grounds that Aetna needed to serve Mr. Helms with a subpoena under Rule 45 and that Aetna’s
notice of deposition under Rule 30 is insufficient. This motion is set for hearing on August 2. Such antics further
demonstrate Mr. Helms’s attempts to disrupt and delay Aetna’s efforts to get to the truth of the matter here.


                                                         -7-

011168.0268748 HOU 3955875v3
        Case 5:17-cv-00510-FB-ESC Document 77 Filed 08/01/19 Page 8 of 14




Plaintiffs were refusing to produce Shannon Osteen due to an unidentified “conflict in the

bankruptcy estate.” Ex. 3 (July 18, 2019 Certificate of Non-Appearance). Aetna reserved

its right to move to compel and for sanctions for the refusal to produce the witness at the

agreed date and time. Id.

E.       Aetna Incurred Deposition Costs And Fees Due To Plaintiffs’ Conduct

         In preparing to take the deposition as noticed, Aetna incurred court reporter and

videographer expenses. Aetna also incurred legal fees for the time spent by Katherine

Strahan in appearing for the deposition and waiting for a decision to be made by Plaintiffs

about whether they would present the witness for deposition, despite their prior agreement

to do so. Additionally, Aetna has incurred fees for the preparation of this motion.

F.       Aetna Seeks Its Costs And Fees As Sanctions For Plaintiffs’ Conduct

         Aetna seeks its costs and fees under Federal Rule of Civil Procedure 37(d)(1)(A),

as sanctions for a party’s failure to appear at a deposition. Here, this Court should enter

sanctions against Plaintiffs for refusing to produce Mr. Osteen for deposition, as Plaintiffs

had agreed to do. Alternatively, this Court has inherent power to issue sanctions in order

to control the litigation before it. This Court should exercise that power here because

Plaintiffs acted in bad faith in delaying Mr. Osteen’s deposition, inviting non-parties to

attend without notice, and ultimately in refusing to produce Mr. Osteen without a valid

justification.

         As a result, under either Rule 37 or the Court’s inherent authority, Aetna requests

that its motion for sanctions be granted and that this Court award Aetna reasonable costs

for the previously-scheduled deposition, reasonable attorneys’ fees incurred in preparing

                                             -8-

011168.0268748 HOU 3955875v3
        Case 5:17-cv-00510-FB-ESC Document 77 Filed 08/01/19 Page 9 of 14




for and attending the deposition, and the fees incurred in preparing this motion.

                               III.   ARGUMENT AND AUTHORITIES

A.       This Court Should Sanction Plaintiffs Under Rule 37(d)(1)(A)(i) For Refusing
         To Produce Mr. Osteen For Deposition As Previously Agreed

         1.       The standard for sanctions under Rule 37(d)

         Under Federal Rule of Civil Procedure 37(d)(1)(A)(i), courts have broad discretion

to order sanctions for discovery abuses, including if “a party or a party’s officer, director,

or managing agent—or a person designated under Rule 30(b)(6) or 31(a)(4)—fails, after

being served with proper notice, to appear for that person’s deposition[.]” FED. R. CIV. P.

37(d)(1)(A)(i). While the type of awardable sanctions is flexible depending on the

circumstances, “the court must require the party failing to act, his attorney, or both, to pay

the reasonable expenses, including the payment of the other parties' attorneys' fees, unless

the failure to act was ‘substantially justified or other circumstances make an award of

expenses unjust.’” Rangel v. Gonzalez Mascorro, 274 F.R.D. 585, 592 (S.D. Tex. 2011)

(quoting FED. R. CIV. P. 37(d)(3)). Furthermore, courts may consider the circumstances

surrounding the failure to appear, including, for example, whether reasonable notice was

given in cancelling a deposition, or whether the cancelling party filed a motion for

protective order. See Rangel, 274 F.R.D. at 592.

         Here, Plaintiffs represented that they had control over Mr. Osteen, a former CFO,

to present him for deposition. There was no notice of a potential conflict whatsoever, and

there is no substantial justification for Plaintiffs’ refusal to present Mr. Osteen.




                                               -9-

011168.0268748 HOU 3955875v3
          Case 5:17-cv-00510-FB-ESC Document 77 Filed 08/01/19 Page 10 of 14




          2.      Sanctions are warranted against Plaintiffs

          In this case, Plaintiffs’ refusal to produce Mr. Osteen was based only an unidentified

“conflict,” which apparently arose that morning following threats by Mr. Helms’s personal

(criminal) counsel. The Bankruptcy Trustee filed this case and is the representative of

Plaintiffs. It is unclear how the Bankruptcy Trustee could allow Mr. Helms’s personal

attorney to usurp his powers; indeed, Mr. Helms had no right to “shut down” the deposition

(even though, reasonable inferences can be made as to why Mr. Helms’s criminal counsel

wanted to be present for this testimony regarding Victory’s operations). Regardless, the

Bankruptcy Trustee filed this case and abused the discovery process by refusing to allow

this material witness to testify as noticed.

          Moreover, because Plaintiffs refused to produce Mr. Osteen an hour and a half after

his deposition was scheduled to begin, the factor relating to the reasonableness of the notice

weighs in favor of sanctions, as does Plaintiffs’ failure to file a motion for protection if

there were truly a conflict.10 Thus, this Court should award sanctions against Plaintiffs

under Rule 37 in the manner and in the amount described below.

B.        Alternatively, This Court Should Exercise Its Inherent Authority To Issue
          Sanctions Against Plaintiffs For Failing To Produce Mr. Osteen

          Alternatively, this Court may exercise its inherent authority to issue sanctions for

abuse of the discovery process. Given Plaintiffs’ abuse of the discovery process by refusing




     10
         But even if it had filed for protection based on its “conflict,” the refusal to produce Mr. Osteen
would still weigh in favor of sanctions because “the mere act of filing a motion for a protective order does
not relieve a party of the duty to appear; the party is obliged to appear until some order of the court excuses
attendance.” Barnes v. Madison, 79 F. App’x 691, 707 (5th Cir. 2003).


                                                     -10-

011168.0268748 HOU 3955875v3
       Case 5:17-cv-00510-FB-ESC Document 77 Filed 08/01/19 Page 11 of 14




to produce Mr. Osteen as noticed and agreed, the Court should do so here.

         Specifically, “[a] district court has the inherent authority to impose sanctions ‘in

order to control the litigation before it.’” Gibraltar Cable Barrier Sys., LP v. Neusch, 1:16-

CV-418-LY-ML, 2017 WL 5202879, at *7 (W.D. Tex. Sept. 22, 2017) (quoting NASCO,

Inc. v. Calcasieu Television & Radio, Inc., 894 F.2d 696, 703 (5th Cir. 1990), aff'd sub

nom. Chambers v. NASCO, Inc., 501 U.S. 32 (1991)). Furthermore, it is appropriate for a

district court to rely on its inherent power to impose sanctions, even if the conduct is not

effectively sanctionable pursuant to an existing rule or statute. Carroll v. Jaques Admiralty

Law Firm, P.C., 110 F.3d 290, 292 (5th Cir. 1997). Indeed, “[f]ederal courts have not

hesitated to sanction conduct–such as the failure to answer deposition questions–that delays

or disrupts the litigation of a case[]” and should not hesitate to do so here. Id. at *4, n.1

(citing Carroll v. Jaques, 926 F. Supp. 1282, 1288-89 (E.D. Tex. 1996), aff’d, 110 F.3d

290 (5th Cir. 1997)).

         Here, based on the conduct described above, Plaintiffs acted in bad faith in refusing

to produce Mr. Osteen at his deposition. As such, this Court should award sanctions in the

manner requested. See, e.g., Howell v. Standard Motor Prods., Inc., No. 4:99-cv-987-E,

2001 WL 456241 (N.D. Tex. Apr. 27, 2001) (sanctions imposed under court’s inherent

power where attorney refused to let deponent answer numerous questions during a

deposition and ultimately suspended deposition).

C.       Aetna Requests Sanctions In The Form Of Attorneys’ Fees And Costs

         At this time, and based on the foregoing, Aetna requests that this Court find that

monetary sanctions against Plaintiffs are warranted in the form of an award to Aetna of:

                                             -11-

011168.0268748 HOU 3955875v3
         Case 5:17-cv-00510-FB-ESC Document 77 Filed 08/01/19 Page 12 of 14




(1) its reasonable costs associated with the previously-scheduled deposition; (2) its

reasonable and necessary attorneys’ fees associated with the deposition; and (3) its

reasonable and necessary attorneys’ fees incurred in preparing and presenting this motion.

Aetna will present evidence of such fees and costs at the time and in the manner directed

by the Court.

                     IV.       RESERVATION OF ADDITIONAL RIGHTS

         Per the local rules and procedures, as well as the Court’s Advisory Concerning

Discovery (ECF No. 17), Aetna will attempt to reschedule Mr. Osteen’s deposition and

will subpoena him if necessary, prior to moving to compel his appearance. Aetna further

reserves the right to seek other appropriate sanctions as Plaintiffs’ evasive, groundless and

dilatory conduct continues, including, but not limited to, any interference with proceeding

with any future depositions by Mr. Helms’s personal attorneys.11

                      V.       COMPLIANCE WITH LOCAL RULE CV-7(i)

         On August 1, 2019, at 4:10 a.m. CST, counsel for Defendants attempted to confer

with Plaintiffs’ counsel concerning this Motion. Counsel for Plaintiffs advised at 3:36 p.m.

that they would be unable to confer with their client until Monday, due to their client being

unavailable. At the time of filing, Plaintiffs have not agreed to the relief requested herein.



    11
         These sanctions may include: “(1) an order that matters or designated facts shall be taken as
established for the purpose of the action; (2) an order refusing to allow the disobedient party to support or
oppose designated claims or defenses, or prohibiting that party from introducing designated matters into
evidence; (3) an order striking pleadings or parts of pleadings; (4) an order staying further proceedings
pending compliance; (5) an order dismissing the action or proceeding in whole or in part; and (6) an order
of default judgment against the offending party.” Bonner v. Metro. Sec. Servs., Inc., SA-10-CA-937-XR,
2012 WL 12919192, at *3 (W.D. Tex. Feb. 1, 2012) (quotations omitted).


                                                    -12-

011168.0268748 HOU 3955875v3
       Case 5:17-cv-00510-FB-ESC Document 77 Filed 08/01/19 Page 13 of 14




                                    VI.    CONCLUSION

         Plaintiffs’ conduct resulted in a waste of time and resources, and resulted in Aetna

incurring unnecessary costs and attorneys’ fees. Therefore, Aetna requests that the Court

grant Aetna’s motion for sanctions, and award Aetna its reasonable costs and attorneys’

fees incurred as a result of Plaintiffs’ refusal to produce Mr. Osteen for deposition. Aetna

prays for the requested relief and all further relief to which it is justly entitled.


                                                  Respectfully submitted,
 OF COUNSEL:
 HUNTON ANDREWS KURTH LLP                         By: /s/ John B. Shely
        and                                       JOHN B. SHELY
 M. KATHERINE STRAHAN                             Texas Bar No. 18215300
 Texas Bar No. 24013584                           HUNTON ANDREWS KURTH LLP
 kstrahan@huntonak.com                            600 Travis, Suite 4200
                                                  Houston, Texas 77002
                                                  Telephone: (713) 220-4200
                                                  Facsimile: (713) 220-4285
                                                  jshely@huntonak.com

                                                  ATTORNEY-IN-CHARGE FOR
                                                  DEFENDANTS AETNA HEALTH INC.,
                                                  AETNA HEALTH INSURANCE
                                                  COMPANY, AND AETNA LIFE
                                                  INSURANCE COMPANY

                               CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(i), I hereby certify that on August 1, 2019, at 4:10 a.m.
CST, counsel for Defendants attempted to confer with Plaintiffs’ counsel concerning this
Motion. Counsel for Plaintiffs advised at 3:36 p.m. that they would be unable to confer
with their client until Monday, due to their client being unavailable. At the time of filing,
Plaintiffs have not agreed to the relief requested herein.

                                             /s/ John B. Shely
                                             John B. Shely



                                              -13-

011168.0268748 HOU 3955875v3
       Case 5:17-cv-00510-FB-ESC Document 77 Filed 08/01/19 Page 14 of 14




                               CERTIFICATE OF SERVICE

        I hereby certify that on August 1, 2019, I electronically filed the foregoing document
with the Clerk of Court for the U.S. District Court, Western District of Texas, using the
CM/ECF system. The electronic case filing system sent a “Notice of Electronic Filing” to
the following attorneys of record who are known “Filing Users:”

         Jennifer Rudenick Ecklund
         Andrew Cookingham
         Reed C. Randel

                                           /s/ John B. Shely
                                           John B. Shely




                                            -14-

011168.0268748 HOU 3955875v3
